PER CURIAM.
In these appeals which this court has consolidated on its own motion, we reverse the trial court’s orders that dismissed appellant’s second amended complaint with prejudice. Prior to the rendition of the appealed orders, appellant had served a notice of voluntary dismissal. Appellant is correct that after service of the notice, the trial court had no further authority to enter the orders dismissing the complaint with prejudice. See Fla.R.Civ.P. 1.420(a)(1), 1.080(b) and (f); Fears v. Lunsford, 314 So.2d 578 (Fla.1975); Marine Contractors, Inc. v. Armco, Inc., 452 So.2d *63077 (Pla. 2d DCA 1984); Ambory v. Ambory, 442 So.2d 1087 (Fla. 2d DCA 1983); Gonzales v. Mulreany, 375 So.2d 621 (Fla. 3d DCA 1979).
Reversed.
DANAHY, A.C.J., and FRANK and PARKER, JJ., concur.